Title: To George Washington from Egbert Benson, 18 June 1783
From: Benson, Egbert
To: Washington, George


                  
                     Sir
                     New York June 18th 1783.
                  
                  On Sunday last we were honored with your Excellency’s Letter of the 10th instt, and this day We transmitted to Sir Guy Carleton a Representation of which We do ourselves the Honor to inclose your Excellency a Copy; and the Reasons which induced us to make it, appear so fully from the Representation itself as to prevent the necessity of any further Explanation.
                  Except some Provincials, no Troops have embarked and it does not appear to us that any preparations are making for an Embarkation.  We have the Honor to be Your Excellency’s Most Obedient Humble Servts
                  
                     Egbt Benson
                     W.S. Smith
                     Danl Parker
                     
                  
                Enclosure
                                    
                     
                        (Copy)
                     New York June 17th 1783
                     The Undersigned Commissioners, in behalf of the United States of America, did with intent to comply with their instructions directing them "to assist such persons as should be appointed by your Excellency in superintending and Inspecting such Embarkation, as the Evacuation of this place should require," on Friday last Assist the Commissioners, appointed by your Excellency, in Superintending and Inspecting an Embarkation, made by direction of your Excellency and consisting of fourteen Transports, in the pay and Service of the Crown of Great Britain, bound for the province of Nova Scotia, and having on board, as near as the Undersigned could Estimate, at least Two thousand White Persons, who, a few individuals excepted, appeared to be persons in Civil Life and Inhabitants of the United States, and having also on board upwards of one hundred Negroes, Seventy three of which appeared to be the property of American Subjects, not residing within the British Lines.
                     The Undersigned therefore, in order to guard against improper inferences, from their Silence on this occasion, and from their Conduct in future, conceive it incumbent on them to Represent to your Excellency, that, notwithstanding any Act on their part in superintending or Inspecting the abovementioned or any other Embarkation, they do, and shall, consider the permission from your Excellency to any Negroes belonging to the Citizens of these States to leave this City as an Infraction of the Treaty of Peace, agreeable to their Representation of the 9th instant, and that they do not, neither can they consider the said Embarkation, or any other of a Similar Nature, as an Embarkation which the Evacuation of this place requires.
                     By the Articles of Peace His Britannic Majesty is to withdraw his Armies Garrisons and Fleets, and the Undersigned do not suppose any Embarkation requisite to the Evacuation of this place which is made for the purpose of removing persons who do not properly belong to the British Army Garrison or Fleet, and if, by permitting Transports to be employed in removing persons of this description, the withdrawing of the British Army is delayed, the Undersigned must view such delay as an Infraction of the Treaty.
                     The Undersigned will not take on themselves to decide, whether your Excellency, consistent with the Treaty of Peace, even if the departure of the British Army and Garrison is not thereby retarded, can have an Agency in the removal from these States any inhabitants thereof, not composing a part of the British Army or Garrison, admitting such inhabitants to have taken a part against the United States in the late War, the Undersigned intend only that if such a measure on the part of your Excellency, should be declared an Infraction of the Treaty, the Sovereign of the Undersigned may not by any supposed acquiescence in the Undersigned, as their Representatives, be precluded from a Claim for Reparation.
                     
                        Egbt Benson
                        W.S. Smith
                        Danl Parker
                     
                  
                  
               